Title: To Benjamin Franklin from Sutton de Clonard, 11 May 1779
From: Sutton de Clonard, Jean, comte
To: Franklin, Benjamin


Sir
Ruë Colbert 11 May 1779./.
Mr. Stephen Merchant of Boston, is come from Dunkirk to Sollicite your Excellency for an American Commission to Enable him to Command the Cutter of 16 guns which I mention’d to you— I request you may gratify him therein. This Vessel will have a very good Crew, American & Irish; As She Sails extremely well, She must do considerable Execution—
Thomas Wilkinson, formerly Pilot for the Irish Channel, on board the Drake, is not yet order’d to Nantes for being Sent on the Cartel Ship, as you was kind enough to promise— He was lately order’d to remove from St. Pol de Leon, to a town call’d Fougere, where he now is. You’ll much oblige me in ordering his Speedy Exchange—
I am, Sir, Your Excellency’s most obedient, and most humble Servant
De Clonard
 
Addressed: To His Excellence B. Franklin Esqr / Minr. Plenipy. of the United States / of America / at Passy
Notation: De Clonarg Paris 11e. may 1779.
